Citation Nr: 0918718	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant had active service from January 1951 to January 
1953.

Procedural history of issues on appeal

This matter originally came to the Board of Veterans Appeals 
(the Board) from a January 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, and January and February 2004 decisions of the 
RO in Hartford, Connecticut.  As set forth on the cover page 
of this decision, the appeal is now in the jurisdiction of 
the Hartford RO.  

In an April 2006 decision, the Board denied service 
connection for residuals of a cerebral vascular accident, 
migraine headaches, a cardiovascular disorder, and PTSD.  The 
Board also denied additional compensation for the appellant's 
spouse.  

The appellant filed a motion for reconsideration of the 
Board's decision.  In March 2007, a Deputy Vice Chairman of 
the Board denied the motion.  

The appellant thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in October 
2008, the appellant's then-attorney and a representative of 
VA's General Counsel, on behalf of the Secretary, filed a 
joint motion for remand.  In a November 2008 order, the Court 
granted the motion, vacated the Board's April 2006 decision, 
and remanded the matter to the Board for readjudication.  

While the litigation at the Court was pending, the RO awarded 
additional compensation for the appellant's spouse, including 
a dependency allowance and an allowance for aid and 
attendance.  See August 18, 2008, award letter.  As this 
constitutes a full award of the benefit sought on appeal, the 
issue of entitlement to additional compensation for the 
appellant's spouse is no longer in appellate status.  

In December 2008, the Board granted the appellant's motion to 
advance his case on the docket based on his age.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Issues not currently before the Board

The Board notes that in a February 2008 rating decision, the 
RO, inter alia, increased the rating for the appellant's 
service-connected nasal allergy with sinusitis to 50 percent, 
effective July 23, 3007.  Also in that decision, the RO 
denied service connection for a dental disability.  In March 
2008, the appellant submitted a notice of disagreement, 
claiming that he was entitled to service connection for a 
dental disability for the purposes of obtaining Department of 
Veterans Affairs outpatient dental treatment.  He also 
claimed entitlement to an effective date earlier than July 
23, 2007, for the award of a 50 percent rating for his 
service-connected sinus disability.  In December 2008, the RO 
issued Statements of the Case addressing these issues.  The 
record currently before the Board on appeal contains no 
indication that the appellant has, as yet, submitted a 
substantive appeal with either of these issues.  Thus, such 
issues will not be addressed herein.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203 (2008) (regarding jurisdiction of the Board).

The Board also notes that in October 2008, the appellant 
filed a claim for compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability claimed to be the result of 
Department of Veterans Affairs medical treatment.  The record 
currently before the Board on appeal contains no indication 
that the RO has, as yet, adjudicated this matter.  Thus, it 
is referred to the attention of the RO.  




REMAND

Since this case was last reviewed by the RO, additional 
evidence has been associated with the record on appeal, 
including VA and private clinical records dated to October 
2008, showing treatment for several disabilities, including 
residuals of a cerebral vascular accident, migraine 
headaches, and a cardiovascular disorder.

Pursuant to 38 C.F.R. § 20.1304 (2008), additional pertinent 
evidence received within 90 days following certification and 
transfer of an appeal to the Board must be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case, unless the benefit sought on appeal may be allowed 
without such referral, or the claimant expressly waives his 
procedural right to such referral.  Absent a waiver from the 
appellant, a remand is therefore necessary.  See 38 C.F.R. § 
20.1304 (2008).  

In addition, additional evidentiary development is required 
in order to comply with the terms of the October 2008 Joint 
Motion.  

Regarding the claim of service connection for a 
cardiovascular disorder, the appellant claims, inter alia, 
that such disorder had its inception in service, as evidenced 
by a Sick Call record noting a complaint of "pains chest."  
He claims that he has experienced episodic chest pains since 
service.  

In the October 2008 joint motion, the parties noted that 
where there is evidence of a current disability, an in-
service event, and an indication that the disability may 
related to service, VA has a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  This should be accomplished on remand.  

Regarding the claim of service connection for PTSD, the Board 
notes that the record on appeal, consisting of six volumes of 
evidence and spanning more than five decades, is entirely 
negative for medical evidence of a diagnosis of PTSD.  
Additionally, despite being given the opportunity to do so, 
the appellant has failed to provide the minimum information 
required to allow VA to obtain corroborative evidence from 
the service department.  See VA Adjudication Procedure 
Manual, M21-1 MR, IV.ii.1.D.14.d (September 5, 2008) 
(providing that "[a]t a minimum, the veteran must provide 
the following:  a stressor that can be documented; the 
location where the incident took place; the approximate date 
(within a two-month period) of the incident; and the unit of 
assignment at the time the stressful event occurred).  

The M21-1 proscribes specific procedures to be followed in 
cases such as this, where the record does not corroborate the 
claimed stressor or contain evidence of a diagnosis of PTSD.  
See M21-1 MR, IV.ii.1.D.15.a (discussing "When to Request 
corroboration of an In-Service Stressor) and M21-1 MR, 
IV.ii.1.D.16 (September 5, 2008) (requiring "Completion of a 
Formal Finding of a Lack of Information Required to Document 
the Claimed stressor(s)").  On remand, therefore, the RO 
must comply with those procedures.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that evidentiary 
development procedures provided in VA's Adjudication 
Procedure Manual are binding).  

Finally, a review of the record indicates that although the 
RO has previously provided the appellant with a letter for 
the purpose of satisfying the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Court has since 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  Thus, a 
remand is necessary.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  In accordance with M21-1 MR, 
IV.ii.1.D.16, the RO should refer the 
claim to the JSRRC coordinator for 
consideration as to the sufficiency of 
the information needed to document the 
occurrence of appellant's claimed in-
service stressors.  If the information is 
determined to be sufficient, the RO 
should request corroboration of the 
claimed in-service stressors.  If the 
information is determined to be 
insufficient, the RO should complete the 
steps outlined in the M21-1MR,  
IV.ii.1.D.16, including a formal finding 
of insufficiency.  

3.  If, and only if, the alleged in-
service stressor is corroborated, the 
appellant should be scheduled for a VA 
psychiatric examination for the purpose 
of ascertaining whether he has PTSD due 
to the corroborated in-service stressor.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  The examiner should be 
requested to provide an opinion as to 
whether the appellant has symptoms that 
meet the diagnostic criteria for PTSD.  A 
complete rationale for all opinions must 
be provided.

4.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current cardiovascular disability.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that that any current cardiovascular 
disability is causally related to the 
appellant's active service or any 
incident therein, including the Sick Call 
record noting "pains chest."  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

5.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If the appellant's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

